Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-16) in the reply filed on 4/21/22 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22.
Claim Objections
Claim 1 is objected to because “identify information” in line 4 should be --identify an information-- (the information is later referenced).
Claim 4 is objected to because “that engine speed threshold” in lines 5-6 should be --the engine speed threshold--.
Claim 7 is objected to because of the following informalities:
“a pressure of an intake manifold” in line 4 should be --a first pressure of an intake manifold-- (or other distinguishing naming element such that “the pressure” in line 9 and 11 can be clarified);
“the pressure of the intake manifold” in each of lines 9 and 11 should be --the first pressure of the intake manifold--.
Claim 10 is objected to because “identify information” in line 4 should be --identify an information-- (the information is later referenced).
Claim 12 is objected to because “that engine speed threshold” in lines 5-6 should be --the engine speed threshold--.
Claim 15 is objected to because of the following informalities:
“a pressure of an intake manifold” in line 4 should be --a first pressure of an intake manifold-- (or other distinguishing naming element such that “the pressure” in line 9 and 11 can be clarified);
“the pressure of the intake manifold” in each of lines 9 and 11 should be --the first pressure of the intake manifold--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control device” in claims 1, 8-9, and 17 -- see Para 33 of the instant specification - “…Control device 310 may be any type of device that may be used by ECM 180 to control a performance feature of engine system 200. For example, control device 310 may include one or more actuators, switches, and/or the like that are capable of controlling a component of engine system 200.…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-10, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulloy et al. (U.S. 2014/0214308).
Re claim 1:
Mulloy discloses a device (100, internal combustion engine system - Para 27 (a type of device as shown in Fig. 1)), comprising: 
one or more memories (Para 39 - “…controller 120 includes various modules an stores information for controlling the operation of the engine system 100…” (for element 120 to store information requires a type of memory; see Paras 55-56 which describes in detail the memory)); and 
one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…” (for element 120 to process inputs requires a type of processor; see Para 54)) configured to: 
identify information (154,  compression brake demand - Para 34; 156, turbocharger speed - Para 41; 158, exhaust manifold pressure - Para 41; 160, compressor outlet temperature - Para 41 (element 154 is described as associated with element 110 in Para 46 - “…compression brake demand 154 indicates compression braking is activated and demanded (e.g., the compression brake 180 is being used to decelerate the engine 110)…”, elements 156, 158, and 160 are described associated with element 110 in Para 41 - “…turbocharger speed 156 as determined (e.g., sensed or estimated) by the speed sensor 138, an exhaust manifold pressure 158 as determined by the pressure sensor 138, and a compressor outlet temperature 160 as determined by the temperature sensor 139…”(elements 136, 138, 139 are shown associated with operation of element 110 in Fig. 1))) associated with operation of an engine (110, internal combustion engine - Para 27)(see Fig. 2 - elements 154, 156, 158, and 160 are shown identified by element 120), 
determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that a first condition (Para 46 - “…compression braking is activated and demanded…” (a type of first condition as described in Para 46)) associated with operation of the engine (110)(Para 46 - “…the compression brake 180 is being used to decelerate the engine 110…) is satisfied (Para 46 - “…The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”); 
determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that a second condition (Para 46 - “…if the enablement conditions are met at 210…” (enablement conditions being met at 210, see Fig. 3, is a type of second condition)) associated with operation of the engine (110)(Para 41 - “…if one, two, or all of the turbocharger speed 156, exhaust manifold pressure 158, and compressor outlet temperature 160 are less than the maximum turbocharger speed threshold, maximum exhaust manifold pressure threshold, and the maximum compressor outlet temperature threshold, respectively, then the enablement conditions for activating the braking power increase controls are met…”) is satisfied (Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”); and 
send, based on determining that the first condition is satisfied and that the second condition is satisfied, one or more commands (see Fig. 4 et elements 220 and 230 (elements 220 and 230 are types of commands as described in Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues to close the intake throttle valve at 220 and close the VGT components of the turbocharger at 230….”)) to a control device (120, controller - Para 29) to selectively control adjustment of a throttle valve (122, intake throttle - Para 28) associated with the engine (110)(element 122 is shown associated with element 110 in Fig. 1) and a variable geometry turbocharger (130, variable geometry turbocharger - Para 30) associated with the engine (110)(element 130 is shown associated with element 110 in Fig. 1)(see Fig. 3 and Para 46 (element 200 of Fig. 3 is executed “when the compression brake demand 154 indicates compression braking is activated and demanded” which is the first condition being satisfied, and elements 220 and 230 are performed “if the enablement conditions are met at 210” which is the second condition being satisfied)).
Re claim 2:
Mulloy discloses the device (100) of claim 1 (as described above), wherein the information (154, 156, 158, 160) associated with operation of the engine (110) includes at least one of: 
information concerning a speed of the engine; 
information concerning an exhaust gas temperature; 
information concerning an engine airflow rate; 
information concerning a pressure of an intake manifold associated with the engine; or 
information concerning a requested amount of engine braking power (Para 34 - “…a compression brake demand 154… (element 154 is a type of information concerning a requested amount of engine braking power)).
Re claim 6:
Mulloy discloses the device (100) of claim 1 (as described above), wherein the one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the first condition is satisfied (Para 46 - “…The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”), are configured to: 
determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that engine braking is to be initiated (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120.  The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”): and 25PATENT Docket No. 19-0366US01 
determine, based on determining that engine braking is to be initiated, that the first condition is satisfied (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120.  The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”).
Re claim 8:
Mulloy discloses the device (100) of claim 1 (as described above), wherein sending the one or more commands (see Fig. 4 et elements 220 and 230) to the control device (120) to selectively control adjustment of the throttle valve (122) associated with the engine (110) and the VGT (130) associated with the engine (110) causes at least one of: 
adjustment of an adjustable intake of the VGT (Para 44 - “…the VGT component is an adjustable nozzle ring, adjustable shroud plate…”)(see Fig. 3 and Para 46 - “…controller 120…close the VGT components of the turbocharger at 230…”); 
adjustment of an adjustable outlet of the VGT; or 
adjustment of an adjustable flow area control element of the VGT (Para 44 - “…the VGT component is…adjustable vane guides…”)(see Fig. 3 and Para 46 - “…controller 120…close the VGT components of the turbocharger at 230…”).  
Re claim 9:
Mulloy discloses the device (100) of claim 1 (as described above), wherein sending the one or more commands (see Fig. 4 et elements 220 and 230) to the control device (120) to selectively control adjustment of the throttle valve (122) associated with the engine (110) and the VGT (130) associated with the engine (110) causes the throttle valve (122) to adjust from a first valve position to a second valve position (see Fig. 3 and Para 46 - “…close the intake throttle valve at 220…” (for the intake throttle valve to close requires a type of first valve position, which is the position that the throttle is closed from, and a type of second valve position, which is the position that the throttle is closed to)).
Re claim 10:
Mulloy discloses a device (100, internal combustion engine system - Para 27 (a type of device as shown in Fig. 1)), comprising: 
one or more memories (Para 39 - “…controller 120 includes various modules an stores information for controlling the operation of the engine system 100…” (for element 120 to store information requires a type of memory; see Paras 55-56 which describes in detail the memory)); and 
one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…” (for element 120 to process inputs requires a type of processor; see Para 54)) configured to: 
identify information (154,  compression brake demand - Para 34; 156, turbocharger speed - Para 41; 158, exhaust manifold pressure - Para 41; 160, compressor outlet temperature - Para 41 (element 154 is described as associated with element 110 in Para 46 - “…compression brake demand 154 indicates compression braking is activated and demanded (e.g., the compression brake 180 is being used to decelerate the engine 110)…”, elements 156, 158, and 160 are described associated with element 110 in Para 41 - “…turbocharger speed 156 as determined (e.g., sensed or estimated) by the speed sensor 138, an exhaust manifold pressure 158 as determined by the pressure sensor 138, and a compressor outlet temperature 160 as determined by the temperature sensor 139…”(elements 136, 138, 139 are shown associated with operation of element 110 in Fig. 1))) associated with operation of an engine (110, internal combustion engine - Para 27)(see Fig. 2 - elements 154, 156, 158, and 160 are shown identified by element 120), 
determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that a first condition (Para 46 - “…compression braking is activated and demanded…” (a type of first condition as described in Para 46)) associated with operation of the engine (110)(Para 46 - “…the compression brake 180 is being used to decelerate the engine 110…) is satisfied (Para 46 - “…The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”); 
determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that a second condition (Para 46 - “…if the enablement conditions are met at 210…” (enablement conditions being met at 210, see Fig. 3, is a type of second condition)) associated with operation of the engine (110)(Para 41 - “…if one, two, or all of the turbocharger speed 156, exhaust manifold pressure 158, and compressor outlet temperature 160 are less than the maximum turbocharger speed threshold, maximum exhaust manifold pressure threshold, and the maximum compressor outlet temperature threshold, respectively, then the enablement conditions for activating the braking power increase controls are met…”) is satisfied (Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”); and 
control, based on determining that the first condition is satisfied and that the second condition is satisfied, adjustment of a throttle valve (122, intake throttle - Para 28)(see Fig. 4 at element 220 and Para 46 - “…method 200 continues to close the intake throttle valve at 220 ….”)) associated with the engine (110)(element 122 is shown associated with element 110 in Fig. 1)(see Fig. 3 and Para 46 (element 200 of Fig. 3 is executed “when the compression brake demand 154 indicates compression braking is activated and demanded” which is the first condition being satisfied, and element 220 is performed “if the enablement conditions are met at 210” which is the second condition being satisfied)).
Re claim 14:
Mulloy discloses the device (100) of claim 10 (as described above), wherein the one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the first condition is satisfied (Para 46 - “…The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”), are configured to: 
determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that engine braking is to be initiated (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120.  The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”): and 25PATENT Docket No. 19-0366US01 
determine, based on determining that engine braking is to be initiated, that the first condition is satisfied (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120.  The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”).
Re claim 16:
Mulloy discloses the device (100) of claim 10 (as described above), wherein controlling (see Fig. 3 at Step 220) adjustment of the throttle valve (122) causes the throttle valve (122) to adjust from a first valve position to a second valve position (see Fig. 3 and Para 46 - “…close the intake throttle valve at 220…” (for the intake throttle valve to close requires a type of first valve position, which is the position that the throttle is closed from, and a type of second valve position, which is the position that the throttle is closed to)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al. (U.S. 2014/0214308), as applied to claims 1 and 10 above, in view of Adlouni (WO2014/051496).
Re claims 3 and 11:
Mulloy discloses the device (100) of claims 1 and 10 (as described above), wherein the one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the first condition is satisfied (Para 46 - “…The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”), are configured to: determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that the first condition is satisfied (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120.  The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”).
Mulloy fails to disclose determining that an exhaust gas temperature fails to satisfy an exhaust gas temperature threshold; nor determining, based on determining that the exhaust gas temperature fails to satisfy the exhaust gas temperature threshold, that the first condition is satisfied.
Adlouni teaches determining that an exhaust gas temperature (Page 14, Lines 26-27 - “temperature T1 in the exhaust system”) fails to satisfy an exhaust gas temperature threshold (Page 14, Lines 28-29 - “applicable limit value T1limit1”)(see Fig. 4 at 402 and Page 14, Lines 26-29 (at step 402, it is determined if element T1 is less than element T1limit1, which is determining if T1 fails to reach T1limit1)); and determining, based on determining that the exhaust gas temperature fails to satisfy the exhaust gas temperature threshold, that a first condition is satisfied (see Fig. 4 at 402-Yes and Page 14, Lines 26-29 (determining that T1 is less than T1limit1 is a type of first condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the first condition, and satisfaction thereof, of Mulloy after that of Adlouni (by satisfying the first condition of Mulloy when the exhaust temperature of Mulloy is less than the threshold of Adlouni in the way taught by Adlouni) for the advantage of reducing the risk of temperature in an after-treatment system (Mulloy comprises “exhaust emissions treatment devices” per Para 35) sinking to such low levels that the exhaust purifications suffer (Adlouni; Page 17, Lines 18-21).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al. (U.S. 2014/0214308), as applied to claims 1 and 10 above, in view of Sayman (US 2002/0116111).
Re claims 4 and 12:
Mulloy discloses the device (100) of claims 1 and 10 (as described above), wherein the one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the second condition is satisfied (Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”), are configured to: determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that the second condition is satisfied (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120... the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210. If the enablement conditions are not met at 210, then the method 200 ends. However, if the enablement conditions are met at 210, then the method 200 continues…”).
Mulloy fails to disclose determining that a speed of the engine satisfies an engine speed threshold: nor determining, based on determining that the speed of the engine satisfies that engine speed threshold, that the second condition is satisfied.
Sayman teaches determining that a speed of an engine (Fig. 3 - “PREDICTED ENGINE SPEED” (a type of speed of an engine)) satisfies an engine speed threshold (Fig. 3 - “PREDICTED SPEED REQUEST”)(see Fig. 3 and Para 22 - 4th step (unlabeled) in Fig. 3 is shown/described determining if “PREDICTED SPEED” is less than “PREDICTED SPEED REQUEST”); and determining, based on determining that the speed of the engine satisfies that engine speed threshold, that a second condition is satisfied (see Fig. 3 at 4th step YES and Para 22 (PREDICTED SPEED” being less than “PREDICTED SPEED REQUEST” is shown/described as a type of second condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the second condition, and satisfaction thereof, of Mulloy after that of Sayman (by including the second condition/satisfaction thereof of Sayman in the second condition of Mulloy) for the advantage of providing a factor for deactivating the engine brake more accurately to achieve better synchronization (Sayman; Para 22) which would allow for improved engine braking strategy to facilitate more accurate and more reliable synchronization between engine output speed and transmission input speed during assisted shifting procedures (Sayman; Para 5).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al. (U.S. 2014/0214308), as applied to claims 1 and 10 above, in view of Wiley et al. (US 2008/0295485).
Re claims 5 and 13:
Mulloy discloses the device (100) of claims 1 and 10 (as described above), wherein the one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the second condition is satisfied (Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”), are configured to: determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that the second condition is satisfied (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120... the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210. If the enablement conditions are not met at 210, then the method 200 ends. However, if the enablement conditions are met at 210, then the method 200 continues…”).
Mulloy fails to disclose determining that an engine airflow rate satisfies an engine speed threshold; nor determining, based on determining that the engine airflow rate satisfies the engine speed threshold, that the second condition is satisfied.
Wiley teaches determining that an engine airflow rate satisfies and engine speed threshold (Para 46 - “…a supply of air may be insufficient to meet demands of… engine brake 32… In these situations, controller 30 may operate as depicted…” (for element 30 to operate as depicted in situations when a supply of air is insufficient to meet demands of engine brake 32 requires a type of determining that that the supply of air satisfy an engine speed threshold)); and determining, based on determining that the engine airflow rate satisfies the engine speed threshold, that a second condition is satisfied (Para 46 - “…a supply of air may be insufficient to meet demands of… engine brake 32… In these situations, controller 30 may operate as depicted…” (determining insufficient supply of air also requires determining sufficient supply of air because a determination that the supply of air is not insufficient necessarily means a determination that the supply of air is sufficient, and this determination that the supply of air is sufficient for braking is a type of second condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the second condition, and satisfaction thereof, of Mulloy after that of Wiley (by including the second condition/satisfaction thereof of Wiley (determination of sufficient supply of air for engine brake) in the second condition of Mulloy (enablement conditions of 210 in Fig. 3)) for the advantage of ensuring sufficient supply of air for the engine brake (Wiley; Para 46 - “…a supply of air may be insufficient to meet demands of… engine brake 32… In these situations, controller 30 may operate as depicted…” (determining insufficient supply of air also requires determining sufficient supply of air because a determination that the supply of air is not insufficient necessarily means a determination that the supply of air is sufficient, and this determination that the supply of air is sufficient for braking is a type of second condition being satisfied)).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al. (U.S. 2014/0214308), as applied to claims 1 and 10 above, in view of Alexandru et al. (US 2017/0058787).
Re claims 7 and 15:
Mulloy discloses the device (100) of claims 1 and 10 (as described above), wherein the one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the second condition is satisfied (Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”), are configured to: determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), a requested amount of engine braking power (Para 34 - “…a compression brake demand 154… (element 154 is a type of information concerning a requested amount of engine braking power)); and determining that the second condition is satisfied (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120... the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210. If the enablement conditions are not met at 210, then the method 200 ends. However, if the enablement conditions are met at 210, then the method 200 continues…”).
Mulloy fails to disclose determining a pressure of an intake manifold associated with the engine; nor determining, based on the requested amount of engine braking power, a target pressure of the intake manifold; nor determining that a difference exists between the target pressure of the intake manifold and the pressure of the intake manifold; nor determining, based on determining that the difference exists between the target pressure of the intake manifold and the pressure of the intake manifold, that the second condition is satisfied.
Alexandru teaches determining a pressure (Para 31 - “…boost pressure…as measured…in the intake manifold 304…”) of an intake manifold (304, intake manifold - Para 22) associated with an engine (300, internal combustion engine - Para 22); and determining, based on a requested amount of engine braking power (see Fig. 4 at element 402 and Para 26 - “…Beginning at block 402, the controller receives a request for engine braking…”), a target pressure (see Fig. 4 at 406 and Para 31 - “it is determined at block 406 whether there has been a failure of the exhaust braking subsystem…a measurement of a sustained or even increased boost level is indicative of a failure of the exhaust braking subsystem…” (a measurement of an sustained or increased boost level requires a type of target pressure in order for a measurement to be made of a boost level that can be considered sustained or increased, and as step 406 is done after step 402 this is based on the “request for engine braking” at step 402)) of the intake manifold (304); and determining that a difference exists between the target pressure of the intake manifold and the pressure of the intake manifold (Para 31 - “…a measurement of a sustained or even increased boost level …” (a measurement of an increased boost level requires a type of determination that a difference exists between a type of target boost level and a measured boost level in order for there to be an increased boost level)); and determining, based on determining that the difference exists between the target pressure of the intake manifold and the pressure of the intake manifold, that a second condition is satisfied (see Fig. 4 at step 406-NO and Paras 31-32 - “…a measurement of a sustained or even increased boost level after activation of the exhaust braking subsystem is indicative of a failure of the exhaust braking subsystem… if no failure of the exhaust braking subsystem is determined at block 406, processing continues” (no failure of the exhaust braking subsystem is a type of second condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the second condition, and satisfaction thereof, of Mulloy after that of Alexandru (by including the second condition/satisfaction thereof of Alexandru (determination that exhaust brake has not failed) in the second condition of Mulloy (enablement conditions of 210 in Fig. 3)) for the advantage of avoiding potentially damaging effects of failure of the exhaust braking subsystem (Alexandru; Para 30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Nieuwstadt et al. (U.S. 8,387,370) discloses a device that appears to anticipate at least claims 1 and 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/18/22